NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted January 23, 2013
                                 Decided January 30, 2013

                                           Before

                             FRANK H. EASTERBROOK, Chief Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 12‐2119

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff‐Appellee,                         Court for the Southern District of Indiana,
                                                 Indianapolis Division.
       v.
                                                 No. 1:11CR00206‐001
JAVON R. JONES,
     Defendant‐Appellant.                        Jane E. Magnus‐Stinson
                                                 Judge.



                                         O R D E R

       Within a three‐month period, Javon Jones robbed four Indianapolis banks and
attempted to rob a fifth. He pleaded guilty to five counts of armed bank robbery, see 18
U.S.C. § 2113(a), and signed a plea agreement that “expressly waives his right to appeal the
conviction . . . [and] the sentence imposed in this case on any ground” if the sentence is
within or below the calculated guideline range. The district court calculated a guidelines
range of 188 to 235 months’ imprisonment and imposed a sentence of 235 months. Despite
having waived his right to appeal as part of a plea agreement, Jones appeals. His appointed
No. 12‐2119                                                                               Page 2

lawyer now seeks to withdraw because he believes an appeal would be frivolous. See Anders
v. California, 386 U.S. 738 (1967). 

       Jones has not responded directly to his lawyer’s motion, see CIR. R. 51(b), but his
lawyer reports that Jones wishes to challenge the voluntariness of his appeal waiver and the
reasonableness of his sentence. We thus confine our review to these issues as they are
presented in the lawyer’s facially adequate brief. See United States v. Schuh, 289 F.3d 968,
973–74 (7th Cir. 2002). 

        We will enforce an appellate waiver if its terms are unambiguous, as they are here,
and if the defendant knowingly and voluntarily entered into the plea agreement containing
the waiver. United States v. Chapa, 602 F.3d 865, 868 (7th Cir. 2010). The transcript of Jones’s
plea colloquy shows that the court substantially complied with Federal Rule of Criminal
Procedure 11, which renders the plea valid. See FED. R. CRIM. P. 11(h); United States v.
Konczak, 683 F.3d 348, 349 (7th Cir. 2012). Specifically, the district court explained the
significance of the appeal waiver, Jones’s trial rights, and the consequences of the plea.
Jones told the court that he understood the court’s warnings and that he was voluntarily
giving up his right to appeal his sentence. Since an appeal waiver stands or falls with the
guilty plea, and this plea is valid, the appeal waiver must be enforced. United States v.
Sakellarion, 649 F.3d 634, 639 (7th Cir. 2011). Moreover, the issue Jones proposes—the
reasonableness of the sentence—falls squarely within the appeal waiver’s scope. The plea
agreement “expressly waives his right to appeal the sentence imposed in this case on any
ground, including the right to appeal conferred by 18 U.S.C. § 3742.”

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.